

116 HR 1638 IH: Building Success for Youth ChalleNGe Act
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1638IN THE HOUSE OF REPRESENTATIVESMarch 8, 2019Mrs. Napolitano (for herself, Mr. Calvert, Mr. Young, Mr. Rush, Mr. Kilmer, Mr. Mullin, Mr. Carbajal, Mr. DeFazio, Ms. Brownley of California, Ms. Kaptur, Miss González-Colón of Puerto Rico, Mr. Barr, Ms. Norton, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 32, United States Code, to authorize the transfer of equipment and facilities from
			 the Federal Government or a State, Tribal, or local government to the
			 National Guard for purposes of the National Guard Youth Challenge Program.
	
 1.Short titleThis Act may be cited as the Building Success for Youth ChalleNGe Act. 2.National Guard Youth Challenge Program: equipment and facilitiesSection 509(h) of title 32, United States Code, is amended—
 (1)by redesignating paragraph (2) as paragraph (4); and (2)by inserting after paragraph (1) the following new paragraphs:
				
 (2)Equipment and facilities of the United States may be transferred to the National Guard for purposes of carrying out the Program.
 (3)Equipment and facilities of a State, Tribal, county, or local government entity may be transferred to the National Guard for purposes of carrying out the Program..
			